DETAILED ACTION
This Office Action is in response to RCE filed June 6, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: “corresponds” should be replaced with “correspond” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7, 11-13, 15, 16, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the limitation “each of the grinded particles has no crystal grain boundaries” recited on line 4 was originally disclosed, because (a) Applicants originally disclosed in paragraphs [0089], [0127] and [0136] of current application that the plate-shaped single crystal phosphors do not have grain boundaries, (b) however, Applicants did not originally disclose whether or not the grinded particles of the single crystal phosphor dispersed in the transparent member recited on line 3 have crystal grain boundaries, (c) more specifically, Applicants originally disclosed in paragraphs [0057], [0143] and [0148] that a single crystal phosphor ingot or plate is ground to form particles of a single crystal phosphor, but Applicants did not originally disclose how the single crystal phosphor ingot or plate is ground, and (d) depending on how the single crystal phosphor ingot or plate is ground, the resultant particles of a single crystal phosphor may have crystal grain boundaries, especially when Applicants did not originally disclose what the “crystal grain boundaries” that the ground particles of a single crystal phosphor would have not, and what the “crystal grain boundaries” look like; in other words, when crystal defects are formed by, for example, a mechanical grinding process on the grinded particles of the single crystal phosphor, one would not be able to determine whether or not the observed crystal defects are the claimed “crystal grain boundaries” or not even when the crystal defects would be disposed between two or more parts of the grinded particles and thus would look like crystal grain boundaries.
(2) Also regarding claim 1, it is not clear whether the limitation recited on lines 8-11 suggests that “each of the grinded particles of the single crystal phosphor” would have CIE chromaticity coordinates x, y of an emission spectrum identical to a single crystal phosphor ingot or plate from which the grinded particles of the single crystal phosphor are formed, because (a) the CIE chromaticity coordinates x, y of an emission spectrum shown in Figs. 2 and 4 of current application are measured from a single crystal phosphor ingot or plate 13 shown in Fig. 3 of current application, (b) an emission spectrum from an ingot or a plate of a single crystal phosphor should be different from an emission spectrum from a particle of a single crystal phosphor since photoluminescence spectrum from the ingot or plate of the single crystal phosphor would be different from photoluminescence spectrum from the particle of the single crystal phosphor, and (c) Applicants appear to have claimed a feature of an intermediate product, which is a plate or an ingot of a single crystal phosphor, i.e. CIE chromaticity coordinates x, y of an emission spectrum of the plate or ingot of the single crystal phosphor, and a feature of a final product, which is ground particles of a single crystal phosphor whose CIE chromaticity coordinates x, y of an emission spectrum Applicants did not measure and did not originally disclose; to help Applicants understand this issue, claim 1 is akin to claiming a quantum dot of, for example, ZnSe or CdS in terms of CIE chromaticity coordinates x, y of an emission spectrum of an ZnSe or CdS epitaxial layer even when the CIE chromaticity coordinates x, y of an emission spectrum of the quantum dot, which is a (quasi) zero dimensional structure, is different from the CIE chromaticity coordinates x, y of an emission spectrum of the epitaxial layer, which is a (quasi) two dimensional structure.
(3) Further regarding claim 1, it is not clear what the “crystal grain boundaries” recited on line 4 refer to, because (a) as discussed above, Applicants did not originally disclose whether or not there is any crystal grain boundary for a particle of a single crystal phosphor after the claimed grinding step, (b) Applicants originally disclosed in paragraph [0057] of current application that “Or, by grinding the single crystal phosphor ingot, it is possible to obtain particles of single crystal phosphor”, and when the single crystal phosphor ingot is ground, the resulting single crystal phosphor particle may have surface defects or imperfections introduced by the grinding process, which may or may not look like a crystal grain boundary, and (c) in this case, it is not clear how the “crystal grain boundaries” are defined, what they look like, and how they can be distinguished from other surface defects.
(4) Regarding claims 1 and 21, it is not clear whether the claimed “particles of a single crystal phosphor” recited on line 3 of claim 1 has a single composition or a plurality of compositions, because (a) the new claim 21 recites as if there are a plurality of Ce concentrations that result in different chromaticity coordinates, i.e. the chromaticity coordinates corresponding one-to-one to the Ce concentration, which would have any unambiguous meaning when there are two or more Ce concentrations, and (b) when there is a single composition for the claimed “particles of a single crystal phosphor”, one cannot determine whether or not “the particles of the single crystal phosphor include the chromaticity coordinates which corresponds one-to-one to the Ce concentration” since there would be a single pair of x, y for the chromaticity coordinates for the single composition having a single Ce concentration.
Claims 2, 4, 7, 11-13, 15, 16, 19 and 21 depend on claim 1, and therefore, claims 2, 4, 7, 11-13, 15, 16, 19 and 21 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11-13, 15, 19 and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 7,728,508) in view of Shao et al. (“Temperature-dependent photoluminescence properties of (Y, Lu)3Al5O12:Ce3+ phosphors for white LEDs applications”, Journal of Luminescence 131 (2011) pp. 1013-1015)
In the below prior art rejections, the limitation “grinded” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants did not originally disclose how the single crystal phosphor plate or ingot is ground, (b) depending on how the single crystal phosphor plate or ingot is ground, the “grinded particles of a single crystal phosphor” would have different shapes, defects, defect densities, optical characteristics, etc., and (c) the grinded particles of the single crystal phosphor 41 in Fig. 9 of current application and 51 in Fig. 10 of current application appear to have irregular shapes with varying sizes, and therefore, the final structure of the grinded particles of the single crystal phosphor may also have markedly different structural feature than the original single crystal phosphor ingot or plate, and may also comprise defects that may look like crystal grain boundaries as discussed above under 35 USC 112(b) rejections.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 1, Kondo et al. disclose a phosphor-containing member (composite structure of resin and fluorescent material 10 charged inside charged section 8) (col. 4, lines 3-7), comprising a transparent member (resin); and (grinded) particles of a single crystal phosphor (Abstract) dispersed in the transparent member where the limitation “grinded” is directed to a product by process limitation as discussed above, wherein each of the (grinded) particles has no crystal grain boundaries (col. 4, lines 35-38), and wherein each of the (grinded) particles of the single crystal phosphor has a composition represented by a compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (Y3Al5O12:Ce on line 14 of col. 7).
Kondo et al. differ from the claimed invention by not showing that 0≤a≤0,9994, 0.0002≤b≤0.0067, -0.016≤c≤0.315, and Commission International de l'Eclairage (CIE) chromaticity coordinates x, y of an emission spectrum thereof satisfy a relationship of -0.4377x + 0.7384≤y≤-0.4377x + 0.7504 when a peak wavelength of excitation light is 450nm and temperature is 25°C.
Shao et al. disclose particles of a single crystal phosphor (lines 1-3 under 2. Experimental on page 1013), wherein the single crystal phosphor has a composition represented by a compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (where 0≤a≤0,9994, b, -0.016≤c≤0.315), because Y3-x-yLuxCeyAl5O12 (x=0-2.93 and y=0.01-0.15) disclosed on lines 1-2 under 2. Experimental, especially x = 0 in Fig. 3 of Shao et al. corresponds to “a” = 0, “b” = y/3 which is 0.01/3 = 0.0033 ≤ b =y/3 ≤ 0.15/3 = 0.05 and c = 0.
Since both Kondo et al. and Shao et al. teach particles of a single crystal phosphor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of the particles of the single crystal phosphor disclosed by Kondo et al. can have the composition disclosed by Shao et al., because (a) the composition of the particles of the single crystal phosphor disclosed by Kondo et al. overlaps with the composition of the particles of the single crystal phosphor disclosed by Shao et al., (b) the composition of the particles of the single crystal phosphor disclosed by Kondo et al. should be controlled and optimized to obtain a desired emission spectrum from the particles of the single crystal phosphor, in which case, the claimed values of a and c are disclosed by Shao et al. and the range of “b” or y/3 of Shao et al., which is 0.01/3 = 0.0033 ≤ b =y/3 ≤ 0.15/3 = 0.05, overlaps with the claimed range of “b”, and (c) the claim is prima facie obvious without showing that the claimed ranges of a, b and c achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
In this case, Commission International de l'Eclairage (CIE) chromaticity coordinates x, y of an emission spectrum thereof satisfy a relationship of -0.4377x + 0.7384≤y≤-0.4377x + 0.7504 when a peak wavelength of excitation light is 450nm and temperature is 25°C, because otherwise the limitation including x and y would render claim 1 further indefinite.
Regarding claims 2 and 13, Kondo et al. further disclose that the transparent member (resin such as an epoxy resin) includes a transparent resin or a transparent inorganic material (claim 2), wherein the transparent member (epoxy resin) includes a silicone-based resin or an epoxy-based resin as the transparent resin (claim 13).
Regarding claims 4 and 7, Shao et al. further disclose for the phosphor-containing member according to claims 1 and 2, respectively, that the value of “a” in the compositional formula of the single crystal phosphor is 0.
Regarding claims 11, 12, 15 and 19, Kondo et al. in view of Shao et al. further disclose for the phosphor-containing member according to claim 1.
The limitations “the particles of the single crystal phosphor are grinded particles of a single crystal phosphor ingot that has the composition represented by the compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (where 0≤a≤0,9994, 0.0002≤b≤0.0067, -0.016≤c≤0.315), and is grown by a liquid phase growth method” recited in claim 11, “the particles of the single crystal phosphor include a melt-grown single crystal” recited in claims 12 and 15, and “the particles of the single crystal phosphor are grinded particles of a single crystal phosphor ingot, and wherein the single crystal phosphor ingot is grown by a liquid phase growth method” recited in claim 19 are product-by-process limitations that do not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 21, Kondo et al. in view of Shao et al. further disclose for the phosphor-containing member according to claim 1 that the particles of the single crystal phosphor include chromaticity coordinates which corresponds one-to-one to the Ce concentration, which is inherent for the claimed particles of the single crystal phosphor having a single composition of Ce.

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 7,728,508) in view of Shao et al. (“Temperature-dependent photoluminescence properties of (Y, Lu)3Al5O12:Ce3+ phosphors for white LEDs applications”, Journal of Luminescence 131 (2011) pp. 1013-1015) as applied to claim 1, and further in view of Chakraborty et al. (US 7,859,000)  The teachings of Kondo et al. in view of Shao et al. are discussed above.
Kondo et al. in view of Shao et al. differ from the claimed invention by not showing that the transparent member includes a silicone-based resin.
Chakraborty et al. disclose a phosphor-containing member (col. 1, lines 39-64 and col. 2, lines 29-35), comprising a transparent member, wherein the transparent member includes a silicone-based resin or an epoxy-based resin as the transparent resin, and the transparent member includes a silicone-based resin.
Since both Kondo et al. and Chakraborty et al. teach a phosphor-containing member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transparent member disclosed by Kondo et al. in view of Shao et al. can include a silicone-based resin as the transparent resin as disclosed by Chakraborty et al., because (a) both Kondo et al. and Chakraborty et al. disclose an epoxy-based resin, (b) a silicone-based resin and an epoxy-based resin have been commonly employed as a matrix material for phosphor particles in forming a light emitting device, (c) a silicone-based resin or an epoxy-based resin would adhere better to the light emitting device on which the phosphor particles are disposed than other resins, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gielen et al. (US 8,545,033)
Murayama et al. (US 7,482,636)
Hiroaki (US 7,544,310)
Mueller-Mach et al. (US 7,902,564)
Duggal et al. (US 6,538,371)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 18, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815